DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 2-6 the prior art does not teach display device comprising: a pixel portion comprising: a transistor comprising: a gate electrode layer over a substrate; a gate insulating layer over the gate electrode layer; a first oxide semiconductor layer over the gate insulating layer; a second oxide semiconductor layer overlapping with the first oxide semiconductor layer; a first conductive layer over the first oxide semiconductor layer and the second oxide semiconductor layer; and a second conductive layer over the first oxide semiconductor layer and the second oxide semiconductor layer, wherein the first conductive layer is in contact with a first side surface of the first oxide semiconductor layer and the second oxide semiconductor layer, wherein the second conductive layer is in contact with a first side surface of the first oxide semiconductor layer and the second oxide semiconductor layer, wherein a first inorganic insulating film is provided over the first conductive layer and the second conductive layer, wherein an organic insulating film is provided over the first inorganic insulating film, wherein a first transparent conductive layer is provided over the organic insulating film and in an opening provided in the first inorganic insulating film and the organic insulating film, wherein a second transparent conductive layer is provided over the first transparent conductive layer, wherein the second conductive layer extends beyond the opening provided in the first inorganic insulating film and the organic insulating film, wherein the gate electrode layer comprises a metal element selected from aluminum, chromium, copper, tantalum, titanium, molybdenum, and tungsten, wherein the gate insulating layer comprises any one of silicon oxide, silicon oxynitride, silicon nitride oxide, silicon nitride, aluminum oxide, hafnium oxide, gallium 
Regarding claims 7-9, the prior art does not teach a display device comprising: a first conductive layer over an insulating surface; a first insulating layer over the first conductive layer; a first oxide semiconductor layer over the first insulating layer; a second oxide semiconductor layer overlapping with the first oxide semiconductor layer; a second conductive layer over the first oxide semiconductor layer and the second oxide semiconductor layer; a third conductive layer over the first oxide semiconductor layer and the second oxide semiconductor layer; a second insulating layer over the second conductive layer and the third conductive layer; a third insulating layer in contact with a top surface of the third conductive layer, in contact with a side surface and a top surface of the second insulating layer, and in contact with a surface of a first transparent conductive layer electrically connected to the third conductive layer and provided in an opening of the second insulating layer, wherein the second conductive layer is in contact with a first side surface of the first oxide semiconductor layer and the second oxide semiconductor layer, wherein the third conductive layer is in contact with a first side surface of the first oxide semiconductor layer and the second oxide semiconductor layer, wherein the third conductive layer extends beyond the opening provided in the second insulating layer, wherein the first conductive layer comprises a metal element selected from aluminum, chromium, copper, tantalum, titanium, molybdenum, and tungsten, wherein the first insulating layer comprises any one of silicon 
Regarding claims 10-16 the prior art of record does not teach a display device comprising: a first conductive layer over an insulating surface; a first insulating layer over the first conductive layer; a first oxide semiconductor layer over the first insulating layer; a second oxide semiconductor layer overlapping with the first oxide semiconductor layer; a second conductive layer over the first oxide semiconductor layer and the second oxide semiconductor layer; a third conductive layer over the first oxide semiconductor layer and the second oxide semiconductor layer; a second insulating layer over the second conductive layer and the third conductive layer; a third insulating layer over the second insulating layer; a fourth insulating layer in contact with a top surface of the third conductive layer, in contact with a side surface of the second insulating layer, in contact with a side surface and a top surface of the third insulating layer, and in contact with a surface of a first transparent conductive layer electrically connected to the third conductive layer and provided in an opening of the second insulating layer and the third insulating layer, wherein the second conductive layer is in contact with a first side surface of the first oxide semiconductor layer and the second oxide semiconductor layer, wherein the third conductive layer is in contact with a first side surface of the first oxide semiconductor layer and the second oxide semiconductor layer, wherein the third conductive layer extends beyond the opening provided in the second insulating layer, wherein the first oxide semiconductor layer comprises indium, 
Fukushima US 2013/0265530 teaches a display device comprising: a pixel portion comprising: a transistor comprising: a gate electrode layer over a substrate; a gate insulating layer over the gate electrode layer; a first amorphous semiconductor layer over the gate insulating layer; a second amorphous semiconductor layer overlapping with the first amorphous semiconductor layer; a first conductive layer over the first amorphous semiconductor layer and the second amorphous semiconductor layer; and, wherein a first inorganic insulating film is provided over the first conductive layer and the second conductive layer, wherein an organic insulating film is provided over the first inorganic insulating film, wherein a first transparent conductive layer is provided over the organic insulating film and in an opening provided in the first inorganic insulating film and the organic insulating film, wherein the gate electrode layer comprises a metal element selected from aluminum, chromium, copper, tantalum, titanium, molybdenum, and tungsten, wherein the gate insulating layer comprises any one of silicon oxide, silicon oxynitride, silicon nitride oxide, silicon nitride, aluminum oxide, hafnium oxide, gallium oxide, and a Ga--Zn-based metal oxide, wherein the first conductive layer comprises a metal element selected from aluminum, chromium, copper, tantalum, titanium, molybdenum, and tungsten, wherein the second conductive layer comprises a metal element selected from aluminum, chromium, copper, tantalum, titanium, molybdenum, and tungsten, wherein the first inorganic insulating film is an oxide insulating layer comprising silicon oxide.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.